Fein, J. (dissenting).
Defendant’s conviction flows from a search and arrest based more on his reputation than on probable cause. In fact, by any objective standard there was no probable cause to search and arrest this defendant. The indictment should have been dismissed. Defendant was apparently a familiar figure to police in the Manhattan railroad stations. In May, 1981 he had been convicted of criminal mischief in the fourth degree and sentenced to 90 days (including time served) for attempting to break into a Pennsylvania (Penn) Station locker. In imposing sentence the Judge had orally suggested that defendant keep out of trouble by staying away from train stations. Just 20 days later, at about 1:15 on the morning of June 16, 1981, Amtrak Police Officer Rodgers, in civilian clothes, observed defendant near a bank of lockers in a Penn Station concourse, leaning on his left hand against locker Y861 and “manipulating” the lock mechanism with his right hand. A female companion, *808with whom defendant had been arrested on a prior occasion, was standing nearby. The concourse was otherwise deserted. As defendant spotted the approaching officer, he stopped what he was doing and crammed his right hand into his waistband. Rodgers ordered defendant up against the wall, and when defendant ignored him and tried to walk by, Rodgers threw him against the wall and grabbed defendant’s right hand which was still “trying to put something into his waistband.” Rodgers testified that the reason he wanted defendant up against the wall was because defendant “was under arrest for — there was supposed to be a Court order telling Mr. Van Luven to stay out of the station”, a fact Rodgers said he had learned from fellow police officers in connection with an earlier arrest of defendant. (Rodgers conceded that neither he nor any of the other officers had actually seen such an order, but that it was just a “verbal contract” between defendant and the Judge.) Rodgers also testified that he wanted to frisk defendant because he “feared for [his] safety”. This fear was assertedly based on two facts: (1) defendant’s “suspicious” behavior in reaching into his waistband, and (2) a confidential informant’s tip that Rodgers said that he had heard about, indicating that defendant was known to carry a shotgun. (Rodgers conceded that his only personal contact with the source of this tip — which did not come directly to him — may have been to throw the informant out of the train station on occasions when the informant had no business there.) After throwing defendant against the wall, Rodgers was finally able to yank defendant’s hand out of his waistband. Rodgers pried open defendant’s clenched fist, only to find the key to locker Y861. During this scuffle Rodgers noticed a green canvas bag on the floor at defendant’s feet, with its contents open to view — a crowbar, screwdrivers and a flashlight. Rodgers then read defendant his rights and had defendant and the female taken to the police station on the concourse nearby, where defendant was charged with criminal trespass and possession of burglar’s tools. Apparently an additional charge of attempted burglary, third degree, was contemplated, but never pursued. According to Rodgers, defendant told him, both at the scene of the arrest and later at the police station, that he had just removed the tools from his locker and was on his way home. But it is common knowledge that the key to an available, unlocked, locker can only be removed by turning the key, after inserting a coin, thus locking the door. If defendant had just opened locker Y861 and removed any of its contents, he could not still have had the key in his possession, unless he had just inserted another coin and relocked the door. However, this is not consistent with the testimony of Rodgers, whose action was premised upon the belief that defendant was trying to break into the locker. While defendant was being held, Rodgers returned to the scene of the arrest and had locker Y861 opened with a master key. Inside he found a shotgun, a revolver, ammunition and clothing. He closed the locker without removing any of its contents and had a police officer stand guard. Later, according to Rodgers, defendant offered the unsolicited new information that there were guns in the locker. He related that he had met an individual known as “Mac” in the train station who had told him that he had guns stashed in a locker, and wanted to sell them for $100 each. According to Rodgers, defendant told him that he waited until Mac fell asleep and then stole the key to the locker. It was as defendant was about to open this locker that he was arrested. Rodgers then obtained a search warrant for locker Y861, and seized its contents. All the events leading to defendant’s conviction flow from the initial confrontation between Rodgers and defendant in the station concourse. Although the detention and warrantless search of defendant at that time was tantamount to an arrest, the Court of Appeals has described such a confrontation as the classic “stop-and-frisk” (see People v Chestnut, 51 NY2d 14). But even in a stop under these circumstances, the policeman’s suspicion of commis*809sion of a crime must be reasonably based upon specific and articulable facts. We do not concede, as the concurring memorandum of Justice Alexander intimates, that the stop and frisk here was “permissible”. A police officer has the authority, without warrant, to detain a person he reasonably suspects has committed or is about to commit a crime, for the purpose of obtaining identification and explanation of conduct (CPL 140.50, subd 1). In People v De Bour (40 NY2d 210), the Court of Appeals established a sliding scale of permissible police conduct, starting with the right of a police officer to stop an individual acting suspiciously in a high-crime area for the purpose of making routine inquiries. Such a minimal intrusion can be expanded if the individual’s response is unsatisfactory or the policeman’s suspicions are further aroused as a result of that inquiry. The court made it clear that an inarticulable suspicion would not, in and of itself, constitute the basis for a forcible restraint or seizure. Assuming Rodgers, upon recognition of defendant, acted on the basis of his knowledge of (1) defendant’s prior criminal activities at the station; (2) the court order Rodgers had heard about, directing defendant to stay out of the station; and (3) the tipster’s information that defendant was known at times to carry a shotgun, there was still no articulable reason for a physical intrusion at this time. Granted, a police officer may stop and frisk a suspect where he “reasonably suspects that he is in danger of physical injury” (CPL 140.50, subd 3). The information possessed by Officer Rodgers, either standing alone or considered in conjunction with his observations at the scene, simply did not rise to the level of reasonable suspicion warranting a self-protective frisk (People v Hauser, 80 AD2d 460). Here the only activity on defendant’s part which might have caused Rodgers to fear for his safety was defendant’s thrusting of his hand into his waistband immediately after being observed “manipulating” the lock — a movement that Rodgers himself described in testimony as “trying to put something into his waistband” (emphasis added). The majority disregards this crucial concession. Even assuming that Officer Rodgers had the right, under these circumstances, to grab defendant’s hand and remove it from the waistband, once he spotted the key in defendant’s fist the basis for a frisk vanished. The revelation of the key on the one hand dissipated any immediate threat (by weapon) to Rodgers’ safety, and on the other established a valid reason for defendant being where he was. Rodgers’ arrest of defendant and his female companion at that time was baseless, and appears to have been an act of frustration by the police officer who had physically detained an individual only to fail in turning up any evidence of a crime. Even Rodgers’ observation of the bag of tools did not justify an arrest. Rodgers conceded at trial that the tools did not appear to be altered in any way for use in furtherance of criminal activity. The concurring memorandum of Justice Alexander cites defendant’s “uncontroverted” knowledge that there were guns in the locker, “as evidenced by his voluntary statements” to Rodgers. There were no written statements. We have only Rodgers’ testimony, imperfect as it is, as to what defendant allegedly told him about the contents of the locker. Cross-examination exposed Rodgers’ testimony as confused and self-contradictory. Defendant bore no burden of taking the stand to “controvert” such testimony. There was insufficient evidence of a criminal trespass, possession of burglar’s tools or attempted burglary, as initially charged. It was only as a result of defendant’s unlawful detention that he was subsequently accused of criminal possession of weapons located in the locker whose key had been in his possession. Defendant’s behavior was consistent with innocence. Rodgers’ discovery of the key should have been a signal to attenuate rather than increase the intensity of the confrontation. The arrest and subsequent seizure of physical evidence were unjustified under the circumstances. Accordingly, the judgment should be reversed and the indictment dismissed.